DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner would like to suggest an interview for this case in the hopes of discussing the rejections with regards the operation portion as noted  below.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the operation portion with indication of computation(s) and/or result… must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
For claim 1:
A vehicle control apparatus comprising: a first power source input portion connected to a first power source supply system configured to receive power source supply in cooperation with an ignition state of a vehicle; a second power source input portion connected to a second power source supply system configured to receive the power source supply regardless of the ignition state; and an operation portion configured to perform computations relating to an operation of a first in-vehicle instrument that is connected to both of the first power source supply system and the second power source supply system and an operation of a second in-vehicle instrument that is not connected to the first power source supply system and is connected to the second power source supply system, wherein: the operation portion receives an operation power source from both of the first power source input portion and the second power source input portion.

For claim 2:
The vehicle control apparatus according to claim 1, further comprising: a first instrument control portion configured to control the operation of the first in-vehicle instrument based on a computation result of the operation portion; and a second instrument control portion configured to control the operation of the second in-vehicle instrument based on the computation result of the operation portion.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See specific highlighted terms below: 
In claim 1:

A vehicle control apparatus comprising: a first power source input portion connected to a first power source supply system configured to receive power source supply in cooperation with an ignition state of a vehicle; a second power source input portion connected to a second power source supply system configured to receive the power source supply regardless of the ignition state; and an operation portion configured to perform computations relating to an operation of a first in-vehicle instrument that is connected to both of the first power source supply system and the second power source supply system and an operation of a second in-vehicle instrument that is not connected to the first power source supply system and is connected to the second power source supply system, wherein: the operation portion receives an operation power source from both of the first power source input portion and the second power source input portion.

In claim 2:

The vehicle control apparatus according to claim 1, further comprising: a first instrument control portion configured to control the operation of the first in-vehicle instrument based on a computation result of the operation portion; and a second instrument control portion configured to control the operation of the second in-vehicle instrument based on the computation result of the operation portion.

Dependent claims 3-12 are indefinite too by way of their dependence from the above rejected claims.



Also, seen below, the specification does not describe a particular computation of the operation portion elements 15 or 82, and does not describe how and what computations are performed. 

See p. 10, last para.:
“As shown in FIG. 2, the vehicle control apparatus 1 includes a microcomputer 15 (corresponding to an operation portion), a display control portion 16 (corresponding to a first infotainment control portion), and an infotainment control portion 17 (corresponding to a second instrument control portion, and a function control portion) The display control portion 16 and the infotainment control portion 17 are placed in a housing of the vehicle control apparatus 1, are integrated in the housing of the vehicle control apparatus 1.”

See p. 22, top para.:
“FIG. 8 shows a configuration assumed when the vehicle control apparatus 61 shown in FIG. 6 and the vehicle control apparatus 71 shown in FIG. 7 are simply integrated. A vehicle control apparatus 81 includes a microcomputer 82, the display control portion 16, and the infotainment control portion 17. The microcomputer 82 is different from the microcomputer 15 described above. The microcomputer 82 includes, as the hardware configuration, a core 83 and includes, as the software configuration, an OS 84 including a RTOS executed by the core 83 executed by the core 83 or a general purpose OS executed by the core 83, a meter application 85 and an infotainment application 86 that are activated by the OS 84, and a HMI 87 specialized in both of the meter control and the infotainment control.”




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following highlighted portions of claims 1 and 2, dealing with performing computations is not clear and not defined in the specification as noted above.

A vehicle control apparatus comprising: a first power source input portion connected to a first power source supply system configured to receive power source supply in cooperation with an ignition state of a vehicle; a second power source input portion connected to a second power source supply system configured to receive the power source supply regardless of the ignition state; and an operation portion configured to perform computations relating to an operation of a first in-vehicle instrument that is connected to both of the first power source supply system and the second power source supply system and an operation of a second in-vehicle instrument that is not connected to the first power source supply system and is connected to the second power source supply system, wherein: the operation portion receives an operation power source from both of the first power source input portion and the second power source input portion.

In claim 2:

The vehicle control apparatus according to claim 1, further comprising: a first instrument control portion configured to control the operation of the first in-vehicle instrument based on a computation result of the operation portion; and a second instrument control portion configured to control the operation of the second in-vehicle instrument based on the computation result of the operation portion.

Dependent claims 3-12 are indefinite too by way of their dependence from the above rejected claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited, Ohno, is representative of vehicle control systems albeit not showing the operation portion and power source inputs as claimed with all other elements, as best understood at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef  can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849